Citation Nr: 1543030	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right maxillary cyst with sinusitis.  

3.  Entitlement to service connection for a disability manifested by urinary difficulties, to include urinary tract infections, acute renal failure (ARF) and benign prostate hyperplasia (BPH) with incomplete bladder emptying/hydronephrosis.  

4.  Entitlement to service connection for lack of sleep, to include as secondary to asthma, right maxillary cyst with sinusitis, and urinary difficulties.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976, October 2003 to March 2004, January 2005 to April 2005, and September 2006 to February 2007, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board videoconference hearing in January 2015 and a copy of that transcript is of record.  The Veteran subsequently submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) review.  

The Board notes that the Veteran filed a claim for "urinary frequency"/ "urinary void".  However, based on the diagnoses of record and the Veteran's contentions, the issue has been recharacterized as seen on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for emphysema and entitlement to Gulf War Syndrome, to include a neurologic disorder, have been raised by the record in February 2012 and January 2015 statements.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2009 to February 2014.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his asthma, right maxillary cyst with sinusitis, and urinary difficulties are related to his military service.  Specifically, the Veteran contends these conditions are variously due to his in-service symptoms, in-service vaccinations, and exposure to environmental hazards while serving in the Persian Gulf.  The Veteran also contends that his sleep problems are due to these conditions and/or the medications he takes for these conditions.  

First, the Veteran testified at the January 2015 hearing that he was in receipt of Social Security Administration (SSA) benefits.  A January 2015 letter from SSA shows that the Veteran was awarded SSA benefits.  However, no other SSA records are associated with the claims file.  Therefore, a remand is necessary to request the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Second, in April 2009, the RO made a Formal Finding of Unavailability for the Veteran's service treatment records for the period of September 2006 to February 2007.  At the January 2015 hearing, the Veteran's representative asserted that the Veteran's records may now be available.  The Board recognizes that it is possible that prior requests for the service treatment records may have been unsuccessful due to a delay of records migration among the Service Departments, the Records Management Center (RMC), and the National Personnel Records Center (NPRC).  Accordingly, upon remand, the RO/AMC should undertake further efforts to obtain the Veteran's service treatment records.  

Additionally, the Veteran was afforded a VA examination in April 2010 that diagnosed right maxillary sinus cyst, chronic non purulent sinusitis, and asthma.  However, the VA examination report did not provide an etiological opinion.  An October 2013 VA addendum opinion concluded that the Veteran's sinus cyst and asthma were less likely than not related to the Veteran's military service, to include environmental exposures that occurred during deployment.  The examiner explained that the Veteran indicated on the post-deployment questionnaire that he was not having any current respiratory issues and that he was sometimes exposed to sand and dust, DEET to the skin, and DEET treated uniforms.  The examiner also explained that the Veteran's service treatment records show that the Veteran was treated for URIs (upper respiratory infections) but not asthma or sinus cysts.  The examiner explained that common symptoms of sinus cyst include the following: headaches; facial pain, including in a tooth or eye; chronic sinus infection; pressure; and swelling.  The examiner noted there are no documents to establish these symptoms in the Veteran's service treatment records.  The examiner also noted that the Veteran was a previous smoker and quit in his late 20s.  The examiner also concluded that there were no undiagnosed, multisymptom, or medically unexplained chronic multisystem illnesses.  The examiner further explained that the Veteran had no conditions that would be considered secondary to potential exposure to toxins in Southwest Asia.  

The Veteran was afforded another VA examination in February 2014.  The examiner noted the October 2013 VA examination and further explained that the Veteran was treated for URIs while on active duty but did not exhibit the typical symptoms for cysts or asthma.  The Board acknowledges that the VA addendum opinions found that the Veteran's service treatment records are absent of symptoms of asthma or a sinus cyst.  However, a January 2005 service treatment record shows that the Veteran was noted as having a past medical history of sinus problems and asthma.  The Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his asthma and right maxillary sinus cyst with sinusitis, to include consideration under 38 C.F.R. § 3.317 (2015).  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

In regards to the Veteran's claim for urinary problems, the Veteran has not been afforded a VA examination.  A February 2014 VA treatment record shows that the Veteran was most recently diagnosed with ARF and BPH with incomplete bladder emptying/hydronephrosis.  As the evidence of record shows that the Veteran currently suffers from urinary difficulties, and has reported continued problems since service, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his urinary difficulties, to include consideration under 38 C.F.R. § 3.317 (2015).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, in regards to the Veteran's claim for sleep problems the Board notes that the evidence of record does not contain a diagnosis of a sleep condition.  However, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's sleep problems, to include consideration under 38 C.F.R. § 3.317 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO/AMC should obtain any outstanding VA treatment records dated February 2014 to the present. 

2. Contact the appropriate sources to obtain the Veteran's service treatment records for the period of September 2006 to February 2007 (as the inability to obtain records in 2009 may have been the result of a delay of records migration among the Service Departments, the RMC, and the NPRC).  All efforts made to locate these records should be documented in the claims folder.

3. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

4. Then, schedule the Veteran for a VA examination by a certified physician's assistant or physician to determine the nature and etiology of his asthma and right maxillary sinus cyst with sinusitis.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner should address the following;

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed asthma and right maxillary sinus cyst with sinusitis, and any other potentially relevant symptoms, are a medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed asthma and right maxillary sinus cyst with sinusitis are in any way etiologically related to the Veteran's military service, to include in-service symptoms, in-service vaccinations, and exposure to environmental hazards while serving in the Persian Gulf?  (A January 2005 service treatment record shows that the Veteran was noted as having a past medical history of sinus problems and asthma.)

A rationale should be provided for all conclusions reached, to include a discussion of the other lay and medical evidence of record.  

5. Schedule the Veteran for a VA examination by a certified physician's assistant or physician to determine the nature and etiology of his currently diagnosed urinary difficulties, to include urinary tract infections, ARF and BPH with incomplete bladder emptying/hydronephrosis.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner is asked to address the following; 

(a) Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed urinary difficulties, to include urinary tract infections, ARF and BPH with incomplete bladder emptying/hydronephrosis and any other potentially relevant symptoms are manifestations of a medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed urinary difficulties, to include urinary tract infections, ARF and BPH with incomplete bladder emptying/hydronephrosis are in any way etiologically related to the Veteran's military service, to include in-service symptoms, and exposure to environmental hazards?  In so opining, the examiner should address the significance, if any, of the increased albumin and creatine levels noted in the Veteran's VA treatment records.  

A rationale should be provided for all conclusions reached, to include a discussion of the other lay and medical evidence of record.  

6. Then, schedule the Veteran for a VA examination by a certified physician's assistant or physician to determine the nature and etiology of his sleep problems.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner is asked to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep problems and any other potentially relevant symptoms are manifestations of an (i) undiagnosed illness or a (ii) medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features of disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) Is it at least as likely as not (50 percent or greater probability) that the claimed sleeping disorder was 1) caused by, or 2) aggravated by the Veteran's asthma, right maxillary cyst with sinusitis, or urinary difficulties, to include medications for these conditions?

A rationale should be provided for all conclusions reached, to include a discussion of the other lay and medical evidence of record.  

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







